As there is no dispute over the facts, the only question before the courts below was a question of law merely, whether upon the undisputed facts it was the duty of the comptroller, a mere ministerial officer, to draw his warrant for the sum due the relator, and deliver it to him. That question of law is before us. The order of the Appellate Division need not, as I understand the rule, negative a denial upon the facts, in the absence of any dispute about them or uncertainty as to their meaning. Such negation is inappropriate. Mandamus is the appropriate remedy of the individual against a ministerial officer who acts as agent of the government, which, by its law, requires him to perform the act which the law and the obligations of the government make the legal right of the individual to have performed in his favor. It should be an exceptional case in which the individual must be forced to sue the state or a municipality, or the officer of either, to secure his due, when the officer is told by the law to render it to him. It is not the policy of the law thus to embarrass the citizen. The discretion which refuses the writ is a judicial discretion, and there is no room for refusal where the right of the individual and the corresponding duty of the officer are clear. In the sound discretion of the court, no doubt, the writ may be denied; that is to say, where the undisputed facts have such an aspect that the plaintiff's right is not clear, or if legal, is not equitable, or if summary after long delay of the relator, may be unjust to the present incumbents of the office, or if the law has provided that another remedy should be pursued.
The government, whether state or municipal, should be sensitive in honor and justice, and a public officer should rather be compelled to do his duty than to expose the government to suit because of his lower standard.
It is said the question of law here involved is of grave importance. All that we have to decide is what order does the law require upon the facts here presented, not upon some other supposed facts. I think we ought to decide that question, and I, therefore, dissent from the judgment of the court, *Page 10 
without discussing the main question which my brethren decline to consider.
PARKER, Ch. J., HAIGHT, VANN, CULLEN and WERNER, JJ., concur with BARTLETT, J.; LANDON, J., reads dissenting opinion.
Appeal dismissed.